IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

VICTORIA HUGHES,                     NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-809

U.S. BANK TRUST, N.A., AS
TRUSTEE FOR LSF9 MASTER
PARTICIPATION TRUST,

      Appellee.


_____________________________/

Opinion filed August 11, 2016.

An appeal from the Circuit Court for Walton County.
David W. Green, Judge.

Steven Copus of Copus & Copus, P.A., Shalimar, and George Gingo, Titusville, for
Appellant.

Matthew L. Schulis of Albertelli Law, Tampa, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, LEWIS, and OSTERHAUS, JJ., CONCUR.